Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 7, 2018

                                     No. 04-17-00815-CR

                                      Issac WILLIAMS,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR8370B
                          Honorable Joey Contreras, Judge Presiding

                                        ORDER
        After we granted the State’s first motion for an extension of time to file the brief, the
State’s brief was due on September 5, 2018. On the due date, the State filed its second motion
for a thirty-day extension of time to file its brief.
        The State’s motion is GRANTED. The State’s brief is due on October 5, 2018. Any
further motion for extension of time to file the State’s brief is discouraged.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court